Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 20, 2020

                                       No. 04-19-00877-CV

                                      Joe Jesse PONCE, III,
                                             Appellant

                                                 v.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                     Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI13669
                                 Janet L. Leal, Judge Presiding

                                          ORDER

        On December 19, 2019, appellant filed a notice of appeal. On December 20, 2019,
appellant filed a motion for new trial. On March 24, 2020, the trial court clerk filed a notification
of late record, stating that appellant has failed to pay or make arrangements to pay the fee for
preparing the clerk’s record and that appellant is not entitled to preparation of the clerk’s record
without paying the fee.

        We, therefore, ORDER appellant to provide written proof to this court on or before April
30, 2020, that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If appellant fails
to respond within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
appellant fails to comply with an order of this court).


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2020.

                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court